Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  156849                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  RAFAELI, LLC and ANDRE OHANESSIAN,                                                                 Elizabeth T. Clement,
            Plaintiffs-Appellants,                                                                                    Justices


  v                                                                 SC: 156849
                                                                    COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW MEISNER,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 24, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the defendants violated either the Takings Clause of the United States
  Constitution, US Const, Am V, or the Takings Clause of the Michigan Constitution, Const
  1963, art 10, § 2, or both, by retaining proceeds from the sale of tax foreclosed property
  that exceeded the amount of the tax delinquency in accordance with MCL 211.78m(8)(h).
  The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

       Persons or groups interested in the determination of the issues presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2018
           p1114
                                                                               Clerk